DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims, 1, 12 and 17, as amended, recite:
authenticating, by the authentication and digital assets server based on the supplemental digital data associated with the input and based on a user profile of a user associated with the physical asset, the physical asset, wherein the user profile indicates activities that the user has participated in and indicates historical interaction of the user with at least one digital asset, and wherein the historical interaction comprises one or more prior successful authentications of at least one physical asset;
transmitting, by the authentication and digital assets server and to the end-user computing
device, an authentication result;
selecting, by the authentication and digital assets server based on the supplemental
digital data associated with the input and based on the authentication result, a plurality of digital assets associated with one or more activities of the activities that the user has participated in authentication; and
transmitting, by the authentication and digital assets server and to the end-user computing
device, the plurality of digital assets, wherein the plurality of digital assets comprises a first set of digital assets configured to be utilized immediately by the end-user computing device, and a
second set of digital assets configured to be utilized by the end-user during a future event.
Applicant’s specification discloses a user device capturing input from an electronic-readable media source, i.e., scanning a tag embedded in a physical asset (embedded with an electronic tag such as near-field communication tag, a radio-frequency identification tag, QR tag and the like);
the user device generating supplemental digital data to supplement the input data, … the supplemental digital data my comprise any data that may be utilized to authenticate the physical asset and/or to select digital assets to be provided to the user once the physical asset has been authenticated; once authenticated, the server transmit the result of the authentication result to the user device. 
Further, the specification discloses that the server may determine digital assets to be transmitted to the user and selection of the digital assets may be based on one or more of s user 
The specification however does not teach the authentication of the physical asset is based on the user profile. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to authenticating a physical asset (product) from received input and providing or recommending digital assets (such as product information, rewards, games, tips, videos, images, prompts for interactions, and the like) that are associated with the physical asset. 
Claims 1-6, 8-14 and 16-19 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-6, 8-14 and 16-19 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The limitation of receiving, authenticating, selecting and transmitting, covers certain methods of organizing human activity but for the recitation of generic computer components. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claims recite additional element – using a server (computer) to perform the receiving, authenticating, selecting and transmitting steps. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer authenticating data and selecting and transmitting supplemental data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. However, the elements are recited at  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The steps have been found to be among "normal, basic functions of a computer." See Versata. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Further, the claim element, the end-user computing device, comprise of a portable device (image-capturing devices ) (see Applicant’s specification, para. [0028], [0031], [0040]). Additionally, the type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
The additional element of transmitting and receiving information to and from a device amounts to no more than mere instructions to apply the exception using a generic computer components and are also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) that 
Dependent claims 2-6, 8-11, 13, 14, and 16-19 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-6, 8-11, 13, 14, and 16-19, are patent ineligible. Hence, claims 1-6, 8-14 and 16-19 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 11, 12, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 2017/0032382 A1) further in view of Bryant et al. (US 2013/0211893 A1).
Claims 1, 12, 17:
scanned data), and supplemental digital data associated with the input (unique mobile device identifier or time location and other pertinent information about the scanned product) (see fig. 1 [0016]-[0026]);
authenticating, by the authentication and digital assets server and based on the input and the supplemental digital data associated with the input, the physical asset; transmitting, by the authentication and digital assets server and to the end-user computing device, results of the authentication (identifying the scanned tag) (see [0016]-[0022]);
selecting, by the authentication and digital assets server, and based on the supplemental digital data associated with the input, plurality of digital assets; 
and transmitting, by the authentication and digital assets server and to the end-user computing device, the plurality digital assets (scanning the product code and providing information can result in incentives being provided to the scanner of the product, i.e., incentives can include coupons, discount codes, targeted advertisements from the manufacturer and seller… ) (see [0041]-[0043],  [0061]-[0063], [0073]); wherein the selection of the plurality of digital assets is based upon a user profile of a user associated with the physical asset; wherein the user profile comprises historical interaction of the user including successful authentication of a physical asset in the past (manufacturers/servers could collect data specific to individual consumers, for example, to understand and/or predict their purchase habits, consumption patterns and future demands and advertisements, product suggestions, re-order reminders, promotional data and/or product safety warning may be pushed to the consumes’ user devices …) (see [0048]), … the recommendation the scanning of the Jenda Tag can have further interactions than just providing authentic visual notification on the display associated with mobile device, consumer habits can be analyzed to send notification and the recommendation or offers could be based on consumer past habits) (see [0065]-[0067]). 
Shulman does not explicitly teach wherein the plurality of digital assets (coupon discount offer) comprise a first set of digital assets that can be utilized immediately and a second set of digital assets that can be utilized during a future event. 
Bryant teaches providing rewards such as points, discounts, rebate or coupon or combination, wherein the discounts (digital assets) comprise of discounts that may be instantly effective on current purchase or capable of being used for future purchases (see [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Bryant’s different discounts in Shulman’s product authentication and discount system in order to provide combination of incentives to the user. 
Claim 2:
Shulman teaches wherein the input comprises a unique identification number associated with an electronic tag of the physical asset (see [0016]-[0021]).
Claim 3:
Shulman teaches referencing the unique identification number with a plurality of identification numbers stored in a master authentication database (see [0016]-[0017]).
Claims 5, 6, 14, 19:
    Shulman teaches wherein the supplemental digital data comprises a time of a capturing the input and a location of the end-user computing device during a capturing the input (see [0025]-[0026], [0034]-[0035]).

Claims 9;    


Claim 11:
     Shulman teaches determining, based on the updated asset interaction record, whether the user is eligible for a physical asset; and responsive to a determination the user is eligible for a physical asset, (see [0041]-[0042]); transmitting data associated with the physical asset to the end-user computing device (see [0041]-[0043]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10, 13, 16, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Bryant, and further in view of Pare et al. (US 10,201,939 B1).
Claims 4, 13, 18:
Shulman failed to explicitly teach wherein the supplemental digital data comprises an image of the physical asset, and wherein the authenticating comprises utilizing one or more image analysis algorithms to identify the physical asset in the image. Pare teaches capturing an 
Claim 8:
Shulman teaches wherein a first digital asset of the plurality of digital assets is selected based on a location of the end-user computing device during a capturing of the input (see (see [0025]-[0026], [0034]-[0035]). Pare teaches statuses and messages displayed as graphic overlays (see col. 6 lines 25-36). 
Claim 10:
Pare teaches analyzing the overlaid image to detect whether the overlaid image comprises the physical asset (see fig. 3, col. 5 line 67 to col. 6 line 36). 
Claim 16:
Shulman teaches wherein a first digital asset of the plurality of digital assets comprises an overlay selected based on a location of the end-user computing device during a capturing of the input, the memory storing instructions that, when executed by one or more processors, further cause the apparatus to: receive asset interaction event data associated with the first digital asset of the plurality of digital assets, the asset interaction event data comprising an overlaid image. Shulman teaches wherein a first digital asset of the one or more digital assets is selected based on a location of the end-user computing device during a capturing of the input (see (see [0025]-[0026], [0034]-[0035]). Pare teaches statuses and messages displayed as graphic overlays (see . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-14 and 16-19 have been considered and addressed above. 
In response to applicant’s argument regarding the rejection under 101, Examiner respectively disagrees. According to applicant’s specification, the claimed invention is for authenticating a physical asset from received input information and for selecting and transmitting digital assets. The claims recite receiving input (information), authenticating or identifying the physical asset from the received information and transmitting information including the authentication result and selected digital assets. Receiving data, verifying the data and transmitting data is simple functions performed by any general-purpose computer, and therefore, the claimed method does not improve computer technology, or improve another technology, because any improvement recited by the claims concerns selecting products or advertisements based on the received information. Further, the method has no other meaningful limitations and thus merely recites instructions to execute the recited judicial exception on a computer which is used merely as a tool. The additional elements (the server and user devices) do not introduce anything which is not already well-understood, routine and conventional. Therefore, the claim is directed to an abstract idea without significantly more. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688